United States Court of Appeals
                       For the First Circuit




No. 02-1953

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                BRIAN GOODINE, a/k/a DWAYNE GOODINE,

                       Defendant, Appellant.




                            ERRATA SHEET




     The opinion of this Court issued on April 9, 2003 is amended
as follows:

     On page 3, line 16, replace "drug type" with "drug quantity";

     On page 14, line 2, replace "distribute a" with "distribute at
least five grams of a".